Citation Nr: 1645643	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, excluding the period of the temporary 100 percent rating, for service-connected right knee meniscal tear.  

2.  Entitlement to an initial compensable rating for service-connected right knee instability prior to May 18, 2016, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to May 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 (granting an initial noncompensable rating for right knee chondromalacia) of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) and an August 2016 (granting a separate initial rating of 30 percent for right knee instability) rating decision.  Jurisdiction has been subsequently transferred to the RO in Indianapolis, Indiana.     

In a May 2012 rating decision, the RO increased the rating for the right knee disability to 10 percent, effective May 21, 2012.  In a November 2015 rating decision, the assigned an effective date of May 30, 2009 for the 10 percent rating for the chondromalacia.  

In an August 2016 rating decision the Veteran was granted a separate evaluation for right knee instability.  The RO provided an initial disability rating of 30 percent effective May 18, 2016, the date the Veteran submitted a claim for an additional right knee disability.  The Veteran did not file any document with VA expressing disagreement with the August 2016 decision regarding the evaluation of his right knee instability.  However, the Veteran's right knee instability is a manifestation of the Veteran's service-connected right knee meniscal tear.  When the Veteran disagreed with the amount of compensation awarded for his right knee meniscal tear, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected right knee meniscal tear.  AB v. Brown, 6 Vet. App. 35 (1993).  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his right knee meniscal tear disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for the right knee instability in the August 2016 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's right knee meniscal tear.  Thus, the issues before the Board are as shown on the title page.

In that same August 2016 rating decision, the RO re-characterized the service-connected right knee chondromalacia as right knee meniscal tear, but continued reference to the same diagnostic code used previously.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided with a VA examination in connection with his right knee disabilities in June 2016.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in June 2016 included range of motion testing for the right knee and noted no evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claim must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59 for the Veteran's right knee disability.  

An August 2016 rating decision granted a separate30 percent rating for right knee instability effective May 18, 2016, the date the Veteran filed a claim for service connection for a right knee disability.  However, as noted above, the Board considers the Veteran's right knee instability evaluation to be a part of the Veteran's original claim for an increased evaluation for his right knee meniscal tear.  Therefore, the period of consideration for evaluating the Veteran's right knee instability is from May 30, 2009.  Thus, the Board must evaluate any right knee instability present during the entire period of consideration.  A review of the Veteran's VA treatment records reveal notations of joint instability prior to May 18, 2016, his original effective date.  The Veteran was provided with a stabilization knee brace in September 2013 in order to assist in reducing his right knee pain with activity.  A September 2013 VA treatment record noted the Veteran had a provisional diagnosis of joint instability.  An August 2014 VA treatment record noted the Veteran tested positive for the valgus test, indicating the possible presence of joint instability.  Additionally, the June 2016 VA examiner noted the Veteran had been diagnosed with joint instability in 2007.  Therefore, an opinion must be obtained in order to determine when the Veteran first exhibited joint instability.  

Moreover, the Veteran appears to receive continuous orthopedic care at the St. Louis, Missouri, VA medical center.  However, the Veteran's claims file only contains VA treatment records dated until August 2016.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, any outstanding VA treatment records must be obtained on remand.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include, any records dated after August 2016.  

2.  After completion of the above schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the right knee disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically test the Veteran's right knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.   

Based on the examination and review of the record, the examiner should offer a retroactive opinion as to the following:

a.)  Did the Veteran present with joint instability during the period of consideration (May 30, 2009, to May 17, 2016)? 

The examiner should consider and discuss as necessary the following:

i.  September 2013 VA treatment records noting a provisional diagnosis of right knee joint instability and the use of stabilization knee brace; 

ii.  August 2014 VA treatment record which notes the Veteran tested positive on the valgus test; and 

iii.  June 2016 VA examiner's notation that the Veteran was diagnosed with right knee joint instability in 2007.  

b.)  If the answer to a.) is yes was the Veteran's joint instability slight, moderate, or severe during the period of consideration (May 30, 2009, to May 17, 2016)?   

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his attorney should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




